Exhibit 10.5.2

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of November 7, 2005, is made and entered into by and
between AmeriCredit Corp., a Texas corporation, having an office at 801 Cherry
Street, Suite 3900, Fort Worth, Texas 76102 (hereinafter referred to as
“Employer”) and Daniel E. Berce, an executive employee of Employer (hereinafter
referred to as “Executive”).

 

WHEREAS, Executive is employed by Employer in an executive capacity and
executive has agreed to continue as an employee of Employer pursuant to the
terms of this Agreement.

 

WHEREAS, Employer desires that the Executive continue as an employee of Employer
to provide the necessary leadership and senior management skills that are
important to the success of Employer. Employer believes that retaining the
Executive’s services as an employee of Employer and the benefits of his business
experience are of material importance to Employer and Employer’s shareholders.

 

WHEREAS, Employer and Executive are parties to an Executive Employment Agreement
dated as of January 30, 1991, previously amended by Amendment No. 1 to Executive
Employment Agreement dated as of May 1, 1997 (the “Existing Employment
Agreement”).

 

WHEREAS, the parties hereto desire to amend and restate the Existing Employment
Agreement in the manner, and on the terms and conditions herein provided.

 

NOW, THEREFORE, in consideration of Executive’s continued employment by Employer
and mutual promises and covenants contained herein, the receipt and sufficiency
of which consideration is hereby acknowledged, Employer and Executive intended
by this Agreement to specify the terms and conditions of Executive’s employment
relationship with Employer and the post-employment obligations of Executive.

 

1. General Duties of Employer and Executive:

 

1.1 Employer agrees to employ Executive and Executive agrees to accept
employment by Employer and to serve Employer in an executive capacity upon the
terms and conditions set forth herein. The duties and responsibilities of
Executive shall include those described for the particular position held by
Executive while employed hereunder in the By-laws of Employer or other documents
of Employer. The executive capacity that Executive shall hold during the term
hereof shall be that position as determined by the Board of Directors, or any
duly authorized committee thereof, from time to time in its sole discretion.
While employed hereunder, the position that Executive shall hold (until such
time as such position may be changed as aforesaid) shall be the position of
President and Chief Executive Officer.

 

1.2 While employed hereunder, Executive shall obey the lawful directions of the
Board of Directors of Employer or any duly authorized committee thereof and
shall use his best efforts to promote the interests of Employer and to maintain
and to promote the reputation thereof. While employed hereunder, Executive shall
devote his time, efforts, skills and attention



--------------------------------------------------------------------------------

to the affairs of Employer in order that he shall faithfully perform his duties
and obligations hereunder and such as may be assigned to or vested in him by the
Board of Directors of Employer, or any duly authorized committee thereof.

 

1.3 During the term of this Agreement, Executive may from time to time engage in
any businesses or activities that do not compete directly and materially with
Employer and any of its subsidiaries, provided that such businesses or
activities do not materially interfere with his performance of the duties
assigned to him, in compliance with this Agreement, by the Board of Directors of
Employer or any duly authorized committee thereof. In any event, Executive is
permitted to (i) invest his personal assets as a passive investor in such form
or manner as will not contravene the best interests of Employer,
(ii) participate in various charitable efforts or (iii) serve as a director or
officer of any other entity or organization when such position has previously
been approved by the Board of Directors of Employer. The Board of Directors
hereby consents to Executive serving on the Board of Directors of AZZ
incorporated and Curative Health Services, Inc. and any committees thereof.

 

2. Compensation and Benefits:

 

2.1 As compensation for services to Employer, Employer shall pay to Executive
during the term of this Agreement a salary at an annual rate to be fixed from
time to time by the Board of Directors of Employer or any duly authorized
committee thereof, which annual rate shall in no event be less than $950,000 per
annum while Executive is employed hereunder. The salary shall be payable in
equal bi-weekly installments, subject only to such payroll and withholding
deductions as may be required by law and insurance and other employee benefit
plans. The Board of Directors and/or Compensation Committee of the Board of
Directors or any authorized committee shall review Executive’s overall annual
compensation at least annually, with a view to ascertaining the adequacy thereof
and such compensation may be increased by the Board of Directors or the
Compensation Committee from time to time by an amount that in the opinion of the
Board of Directors or the Compensation Committee is justified by Executive’s
performance.

 

2.2 Upon Executive’s furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him in the performance of his services and duties hereunder (including,
without limitation, travel and entertainment expenses) and containing sufficient
information to establish the amount, date, place and essential character of the
expenditure, Executive shall be reimbursed for such costs and expenses in
accordance with Employer’s normal expense reimbursement policy. Executive shall
be entitled to participate in all insurance, stock option and other stock
programs and compensation plans and such other benefits plans or programs as may
be from time to time specifically adopted and approved by Employer for
Executive.

 

2.3 As long as this Agreement is in effect, Employer shall maintain
hospitalization and medical insurance coverage on Executive as may from time to
time be specifically approved and adopted by Employer for its executive officers
generally. In addition, Employer agrees to provide and maintain life insurance
coverage on the life of Executive in the face amount of $500,000, with proceeds
thereunder payable to such beneficiaries as Executive may designate, and
Employer agrees to pay all premiums on such policy. Coverage shall continue
throughout the employment term hereof. Such coverage may consist of term, group
term, whole life, or any other form of coverage, and with such insurers as
Employer may select. Additionally during the



--------------------------------------------------------------------------------

term of this Agreement, Employer agrees to pay to Executive an annual bonus in
an amount equal to the annual life insurance premiums under Phoenix Life Policy
#00002703173 (the “Phoenix Policy”) plus the tax gross-up at the highest
individual tax rate then in effect. Upon execution of this Agreement,
(i) Employer shall sell Executive the Phoenix Policy in the amount equal to
Employer’s accumulated premium payments previously made by Employer with respect
to the Phoenix Policy, and (ii) in connection with such sale, any amount in
excess of the cash surrender value of the Phoenix Policy over the accumulated
premium payments will be reflected as compensation to Executive and any taxes
associated with such compensation will be grossed-up at the highest individual
tax rate then in effect.

 

2.4 While Executive is employed hereunder, Employer agrees to provide an
allowance to Executive of $5,000 per annum for costs and expenses incurred by
Executive for professional legal and/or accounting services rendered personally
to Executive, which amount shall be paid to Executive on December 1 of each year
(or such earlier time that Executive and Employer may otherwise agree).

 

2.5 Executive shall be eligible to receive cash bonuses or other incentive
compensation as may be determined by the Compensation Committee from time to
time. As long as this Agreement is in effect, Employer shall maintain an
Executive Bonus Program, and Executive shall be eligible to participate therein,
on terms no less favorable than those provided to the other executives of
Employer and upon such terms and conditions, including performance measures, as
the Compensation Committee establishes for Employer’s executive officers.

 

2.6 In order to promote the interests of Employer, Executive shall be entitled
to reimbursement from Employer for, or an allowance in respect of, all base
monthly dues incurred by him in connection with his membership in such clubs as
may be agreed upon by Employer.

 

2.7 Executive shall have the right to participate in any additional
compensation, benefit, life insurance, hospitalization, medical services or
other plan or arrangement of Employer now or hereafter existing for the benefit
of executives of Employer.

 

2.8 Executive shall be entitled to such vacation (in no event less than four
(4) weeks per year), holiday and (subject to the provisions of Section 6.3)
other paid or unpaid leave of absence as consistent with Employer’s normal
policies or as otherwise approved by the Board of Directors.

 

3. Preservation of Business; Fiduciary Responsibility:

 

3.1 Executive shall use his best efforts to preserve the business and
organization of Employer, to keep available to Employer the services of present
employees and to preserve this business relationship of Employer with suppliers,
distributors, customers and others. Executive shall not commit any act, or in
any way assist others to commit any act, or in any way assist others to commit
any act, that would injure Employer. So long as Executive is employed by
Employer, Executive shall observe and fulfill proper standards of fiduciary
responsibility attendant upon his service and office.



--------------------------------------------------------------------------------

4. Executive’s Obligation to Refrain from Using or Disclosing Information:

 

4.1 As part of Executive’s fiduciary duties to Employer, Executive agrees, both
during the term of this Agreement and thereafter, to protect, preserve the
confidentiality of and safeguard Employer’s secret or confidential information,
knowledge, ideas, concepts, improvements, discoveries and inventions, and,
except as may be expressly required by Employer, Executive shall not, either
during his employment by Employer or thereafter, directly or indirectly, sue for
his own benefit or for the benefit of another, or disclose to another, any of
such information, ideas, concepts, improvements, discoveries or inventions.

 

4.2 Upon termination of his employment with Employer or at any other time upon
request, Executive shall immediately deliver to Employer all documents embodying
any of Employer’s secret or confidential information, ideas, concepts,
improvements, discoveries and inventions.

 

5. Initial Term; Extensions of the Term:

 

5.1 The term of this Agreement shall commence on the effective date hereof and
shall end on June 30, 2010.

 

5.2 The term of this Agreement shall automatically be extended for additional
one-year periods commencing on June 30, 2006 and on each June 30 thereafter,
unless either Executive or Employer gives written notice to the other on or
before December 1, 2005 or any December 1 thereafter of his or its intention not
to extend this Agreement.

 

6. Termination other than by Expiration of the Term: Employer or Executive may
terminate Executive’s employment under this Agreement at any time, but only on
the following terms:

 

6.1 Executive may terminate his employment under this Agreement at any time upon
at least sixty (60) days’ prior written notice to Employer.

 

6.2 Employer may terminate Executive’s employment under this Agreement at any
time, without prior notice, for “due cause” upon the good faith determination by
the Board of Directors of Employer that “due cause” exists for the termination
of the employment relationship. As used herein, the term “due cause” shall mean
any of the following events:

 

  (i) any intentional misapplication by Executive of Employer’s funds, or any
other act of dishonesty injurious to Employer committed by Executive; or

 

  (ii) Executive’s conviction of a crime involving moral turpitude; or

 

  (iii) Executive’s use or possession of any controlled substance or abuse of
alcoholic beverages; or

 

  (iv) Executive’s breach, non-performance or non-observance of any of the terms
of this Agreement if such breach, non-performance or non-observance shall
continue beyond a period of ten (10) days immediately after notice thereof by
Employer to Executive; or

 

  (v) any other action by the Executive involving willful and deliberate
malfeasance or gross negligence in the performance of Executive’s duties.



--------------------------------------------------------------------------------

6.3 In the event Executive is incapacitated by Disability, accident, sickness or
otherwise so as to render Executive mentally or physically incapable of
performing the services required under Section 1 for a period of one hundred
eighty (180) consecutive business days, and such incapacity is confirmed by the
written opinion of two (2) practicing medical doctors licensed by and in good
standing in the state in which they maintain offices for the practice of
medicine, upon the expiration of such period or at any time reasonably
thereafter, or in the event of Executive’s death, Employer may terminate
Executive’s employment under this Agreement upon giving Executive or his legal
representative written notice at least thirty (30) days’ prior to the
termination date. Executive agrees, after written notice by the Board of
Directors of Employer or a duly authorized committee, to submit to examinations
by such practicing medical doctors selected by the Board of Directors of
Employer or a duly authorized committee. For the purposes of this Section 6.3,
“Disability” shall mean a person (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of Employer.

 

6.4 Employer may terminate Executive’s employment under this Agreement at any
time for any reason whatsoever, even without “due cause,” by giving a written
notice of termination to Executive, in which case the employment relationship
shall terminate immediately upon the giving of such notice.

 

7. Effect of Termination:

 

7.1 In the event the employment relationship is terminated (a) by Executive upon
sixty (60) days’ written notice pursuant to Section 6.1, (b) by Employer for
“due cause” pursuant to Section 6.2, or (c) by Executive breaching this
Agreement by refusing to continue his employment and failing to give the
requisite sixty (60) days’ written notice, all compensation and benefits shall
cease as of the date of termination (it being specifically agreed that Executive
shall not be entitled to any bonuses not yet vested at the date of termination),
other than: (i) those benefits that are provided by retirement and benefit plans
and programs specifically adopted and approved by Employer for Executive that
are earned and vested by the date of termination, and (ii) Executive’s pro rata
annual salary plus all earned and vested bonuses through the date of
termination. Executive’s right to exercise stock options and Executive’s rights
in other stock plans, if any, shall remain governed by the terms and conditions
of the appropriate stock plan.

 

7.2 If Executive’s employment relationship is terminated pursuant to Section 6.3
due to Executive’s incapacity or death, Executive (or, in the event of
Executive’s death, Executive’s legal representative or estate) will be entitled
to those benefits that are provided by retirement and benefits plans and
programs specifically adopted and approved by Employer for Executive that are
earned and vested at the date of termination and, even though no longer employed
by Employer, shall continue to receive the salary compensation (payable in the
manner as prescribed in the second sentence of Section 2.1) for one (1) year
following the date of termination. Executive (or, in the event of Executive’s
death, Executive’s legal representative or estate) shall not, however, be
entitled to any bonuses not yet vested at the date of termination of employment.
Executive’s right to exercise stock options and Executive’s rights in other
stock plans, if any, shall remain governed by terms and conditions of the
appropriate stock plan.



--------------------------------------------------------------------------------

7.3 If Employer (i) terminates the employment of Executive other than pursuant
to Section 6.2 for “due cause” or other than for a disability or death pursuant
to Section 6.3, (ii) demotes the Executive to a non-executive position or
(iii) decreases the Executive’s salary below its then current level, as such
salary level may have been increased from time to time above the level specified
in Section 2.1 or reduces the employee benefits and perquisites below the level
provided for by the terms of Section 2, other than as a result of any amendment
or termination of any employee and/or executive benefit plan or arrangement,
which amendment or termination is applicable to all executives of Employer, then
such action by Employer, unless consented to in writing by Executive, shall be
deemed to be a constructive termination by Employer of Executive’s employment (a
“Constructive Termination”). In the event of a Constructive Termination, the
Executive shall be entitled to receive, in a lump sum six (6) months after the
date of the Constructive Termination, an amount equal to the remainder of
Executive’s current year’s salary (undiscounted) plus the present value
(employing a discount rate of 8%) of two additional years’ salary in effect
immediately prior to the event giving rise to the Constructive Termination. For
purposes of this Section 7.3, the term “salary” shall mean the sum of (i) the
highest annual rate of compensation provided to Executive in any of the seven
(7) fiscal years preceding the year in which there shall occur a Constructive
Termination, plus (ii) the highest annual cash bonus or other cash incentive
compensation paid to Executive in any of the seven (7) fiscal years preceding
the year in which there shall occur a Constructive Termination. In the event of
such Constructive Termination, all other rights and benefits Executive may have
under the employee and/or executive benefit plans and arrangements of Employer
generally shall be determined in accordance with the terms conditions of such
plans and arrangements.

 

8. Change of Control:

 

8.1 Notwithstanding anything to the contrary otherwise provided herein, if a
“change of control” (as defined below) of Employer occurs and within twelve
(12) months from the date of such “change of control,” Executive voluntarily
terminates the employment relationship under this Agreement by giving sixty
(60) days’ written notice to Employer under Section 6.1 hereof or within such
twelve (12) month period Employer gives written notice to Executive to terminate
Executive’s employment relationship without “due cause” pursuant to Section 6.4,
or in the event that the Executive shall die or become disable within such
twelve (12) month period, then, even though no longer employed by Employer,
Executive (or, if applicable, Executive’s legal representative or estate) shall
be entitled to earned and vested bonuses at the date of termination plus a
payment in the amount of the remainder of Executive’s current year’s salary
(undiscounted) plus the present value (employing a discount rate of 8%) of two
additional years’ salary, based on the salary in effect immediately prior to the
“change of control,” payable in a lump sum six (6) months after the date of
termination. Executive’s right to exercise stock options and Executive’s rights
in other stock plans, if any, shall remain governed by the terms and conditions
of the appropriate stock plan. For purposes of this Section 8.1, the term
“salary” shall mean the sum of (i) the highest annual rate of compensation
provided to Executive in any of the seven (7) fiscal years preceding the year in
which there shall occur a “change of control,” plus (ii) the highest annual cash
bonus or other cash incentive compensation paid to Executive in any of the seven
(7) fiscal years preceding the year in which there shall occur a “change of
control.” “Change of control” shall be deemed to have occurred (i) on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of Employer that,



--------------------------------------------------------------------------------

together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of Employer,
(ii) on the date that a majority of the members of Employer’s Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of Employer’s Board of
Directors prior to the date of the appointment or election or (iii) on the date
any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Employer that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all the assets of Employer immediately prior to such acquisition or
acquisitions.

 

8.2 Notwithstanding any other provision of this Agreement, if (a) there is a
change in the ownership or effective control of Employer or in the ownership of
a substantial portion of the assets of Employer (within the meaning of
Section 280G(b)(2)(A) of Internal Revenue Code (the “Code”)) and (b) the
payments otherwise to be made pursuant to Section 8.1 and any other payments or
benefits otherwise to be paid to Executive in the nature of compensation to be
received by or for the benefit of Executive and contingent upon such event (the
“Termination Payments”) would create an “excess parachute payment” within the
meaning of Section 280G of the Code, then Employer shall make the Termination
Payments in substantially equal installments, the first installment being due
six (6) months after the date of termination and each subsequent installment
being due on January 31 of each year, such that the aggregate present value of
all Termination Payments, whether pursuant to this Agreement or otherwise, will
be as close as possible to, but not exceed, 299% of Executive’s base amount,
within the meaning of Section 280G.

 

9. Executive’s Non-Competition Obligation:

 

9.1 Executive acknowledges and agrees that he serves in a special capacity for
Employer pursuant to which he has acquired unique knowledge of the operations
and business of Employer and, as such, is not engaged in a common calling.
During the existence of Executive’s employment by Employer hereunder and, if the
employment of Executive is terminated by Employer for any reason pursuant to
Section 6.2 or Section 6.4, or Executive voluntarily terminates his employment
pursuant to Section 6.1 (unless such voluntary termination occurs within twelve
months after a “change of control,” as defined in Section 8.1), for a period of
three (3) years from the date on which he shall cease to be employed by
Employer, Executive shall not, acting alone or in conjunction with others,
directly or indirectly, and whether as principal, agent, officer, director,
partner, employee, consultant, broker, dealer or otherwise, in any of the
Business Territories (as defined below), engage in any business in competition
with business conducted by Employer or any subsidiary of Employer, whether for
his own account or otherwise, or solicit, canvass or accept any business or
transaction for or from any other company or business in competition with such
business of Employer in any of the Business Territories. For purposes hereof,
the term “Business Territories” means the geographical regions within the
geographic borders of each state in which Employer is doing business during the
term of this Agreement and (in the case of post-employment non-competition
obligations) at the date of the termination of Executive’s employment with
Employer and any state in which Employer and reasonable prospects of engaging in
business during the three (3) year non-competition period following termination
of employment.



--------------------------------------------------------------------------------

9.2 It is the desire and intent of the parties that the provisions of
Section 9.1 shall be enforced to the fullest extent permissible under the laws
and public policies of the State of Texas. Accordingly, if any particular
portion of Section 9.1 shall be adjudicated to be invalid or unenforceable,
Section 9.1 shall be deemed amended to (i) reform the particular portion to
provide for such maximum restrictions as will be valid and enforceable or if
that is not possible, then (ii) delete the particular portion thus adjudicated
to be invalid or unenforceable.

 

10. Obligations to Refrain From Competing Unfairly:

 

10.1 In addition to the other obligations agreed to by Executive in this
Agreement, Executive agrees that during his employment with Employer and
following the termination of his employment by Employer he shall not be at any
time, directly or indirectly, (a) induce, entice, or solicit any employee of
Employer to leave his employment, (b) contact, communicate or solicit any
customer of Employer derived from any customer list, customer lead, mail,
printed matter or other information secured from Employer or its present or past
employees, or (c) in any other manner use any customer lists or customer leads,
mail, email addresses, telephone numbers, printed material or material of
Employer relating thereto.

 

11. Miscellaneous:

 

11.1 All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):

 

If to Employer, to:

 

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chairman of the Compensation Committee

 

If to Executive, to:

 

Daniel E. Berce

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

 

or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section 11.1.

 

11.2 This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and upon Executive, his
heirs, executors, administrators, representatives and assigns. It is
specifically agreed that upon the occurrence of any of the events specified in
Section 8.1, the provisions of this Agreement shall be binding upon and inure to
the benefit of and be assumed by the surviving or resulting corporation or the
corporation to which such assets shall be transferred. Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of Employer.



--------------------------------------------------------------------------------

11.3 This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Executive and Employer
with respect to the subject matter of this Agreement. This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of Employer or by any written
agreement unless signed by an officer of Employer who is expressly authorized by
Employer to execute such document.

 

11.4 (a) If any provision of this Agreement or application thereof to anyone or
under any circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

 

(b) Without intending to limit the remedies available to Employer, it is
mutually understood and agreed that Executive’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of a breach by
Executive, Employer shall be entitled to equitable relief by way of injunction
or otherwise.

 

(c) Executive acknowledges that Sections 4, 9 and 10 are expressly for the
benefit of Employer, that Employer would be irreparably injured by a violation
of Sections 4, 9 and/or 10 and that Employer would have no adequate remedy at
law in the event of such violation. Therefore, Executive acknowledges and agrees
that injunctive relief, specific performance or any other appropriate equitable
remedy (without any bond or other security being required) are appropriate
remedies to enforce compliance by Employer with Sections 4, 9 and 10.

 

11.5 Executive acknowledges that, from time to time, Employer may establish,
maintain and distribute employee manuals or handbooks or personnel policy
manuals, and officers or other representatives of Employer may make written or
oral statements relating to personnel policies and procedures. Such manuals
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of Employer (whether
written or oral, and whether or not contained in any employee manual or handbook
or personnel policy manual), and no acts or practices of any nature shall be
construed to modify this Agreement or to create express or implied obligations
of any nature to Executive.

 

11.6 The laws of the State of Texas will govern the interpretation, validity and
effect of this Agreement without regard to the place of execution or the place
for performance thereof, and Employer and Executive agree that the state and
federal courts situated in Tarrant County, Texas shall have personal
jurisdiction over Employer and Executive to hear all disputes arising under this
Agreement. This Agreement is to be at least partially performed in Tarrant
County, Texas, and, as such, Employer and Executive agree that venue shall be
proper with the state or federal courts in Tarrant County, Texas to hear such
disputes. In the event either Employer or Executive is not able to effect
service of process upon the other with respect to such disputes, Employer and
Executive expressly agree that the Employer and/or the Executive to receive
service of process on behalf of Employer and/or the Executive with respect to
such disputes.



--------------------------------------------------------------------------------

12. Additional Instruments:

 

Executive and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.

 

IN THE WITNESS WEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written about.

 

WITNESS:       AMERICREDIT CORP.

/s/ Douglas K. Higgins

--------------------------------------------------------------------------------

      By:  

/s/ Chris A. Choate

--------------------------------------------------------------------------------

Douglas K. Higgins           Chris A. Choate Chairman of the           Executive
Vice President, Chief Compensation Committee of the           Financial Officer
and Treasurer Board of Directors                     EXECUTIVE         By:  

/s/ Daniel E. Berce

--------------------------------------------------------------------------------

            Daniel E. Berce